            Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
PEDRO CHAMORRO,                        :
                                       :
                Plaintiff,             :               CASE NO.: 1:20-CV-6077-LJL
                                       :
      -against-                        :               AMENDED COMPLAINT FOR AN
                                       :               EQUITABLE ASSESSMENT OF
AMYRIS, INC., JOHN DOERR, GEOFFREY :                   ATTORNEYS’ FEES AND EXPENSES
DUYK, PHILIP EYKERMAN, CHRISTOPH :
GOPPELSROEDER, FRANK KUNG, JAMES :                     DEMAND FOR JURY TRIAL
MCCANN, JOHN MELO, STEVE MILLS,        :
CAROLE PIWNICA, PATRICK YANG, and :
LISA QI,                               :
                                       :
                Defendants.            :
-------------------------------------- X

       Plaintiff Pedro Chamorro (“Plaintiff”), by and through his attorneys, alleges the following

upon information and belief, including the investigation of counsel and a review of publicly

available information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

                                  NATURE OF THE ACTION

       1.    This is an action brought by Plaintiff against Amyris, Inc. (“Amyris” or the

“Company”) and the Company’s board of directors (collectively referred to as the “Board” or the

“Individual Defendants” and, together with Amyris, the “Defendants”) in connection with the

materially incomplete and misleading proxy statement filed in violation of the Securities Exchange

Act of 1934 (“Exchange Act”). Defendants mooted Plaintiff’s claims by filing supplemental

disclosures which cured Defendants’ previous disclosure violations and provided Amyris

stockholders with information material and necessary to cast an informed vote. Plaintiff now seeks

attorneys’ fees and expenses for securing a common benefit proportionally shared by Amyris

stockholders.



                                                 11
            Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 2 of 13




       2.    On June 1, 2020 and June 4, 2020, the Company entered into (1) a loan agreement

amendment with Foris Ventures LLC (“Foris”) (the “Loan Agreement Amendment”), which

provides Foris with the option to convert the Company’s debt obligations in exchange for common

stock in the Company, and (2) issuance of shares of the Company’s common stock in a private

placement to certain accredited investors (the “Offering”, and together with the Loan

Agreement Amendment referred to as the “Transactions”).

       3.    On July 6, 2020, to solicit Amyris stockholders’ to vote in favor of the Transactions

Defendants filed a materially incomplete and misleading proxy statement with the United States

Securities and Exchange Commission (“SEC”) (the “Proxy”), which recommended Amyris

stockholders approve the Transactions in two proposals presented at the stockholder meeting held

on August 14, 2020 (the “Shareholder Vote”), the proposals were as follows:

       Proposal 1:     Approval of the issuance of shares of the Company’s common stock
                       issuable upon exercise by Foris of its option to convert all or any
                       portion of the secured indebtedness outstanding under the Amended
                       and Restated Loan and Security Agreement dated October 28, 2019,
                       as further amended on June 1, 2020, into shares of the Company’s
                       common stock, in accordance with Nasdaq Listing Standard Rule
                       5635(d).

       Proposal 2:     Approval of the issuance of shares of the Company’s common stock
                       issuable upon the conversion of the Company’s Series E Convertible
                       Preferred Stock in accordance with Nasdaq Listing Standard Rule
                       5635(d).

       4.    On August 4, 2020, Plaintiff filed his complaint in the above-captioned action against

Defendants for their violations of Sections 14(a) and 20(a) of the Exchange Act, 15 U.S.C. §§

78n(a) and 78t(a), SEC Rule 14a-9, 17 C.F.R. § 240.14a-9 (the “Complaint”). Specifically, the

Complaint alleged that the Proxy omitted material information concerning: (i) the background of

the Transactions; (ii) the formation of the Pricing Committee and their derivation of the financial

terms of the Transactions; and (iii) the identification and conflicts of interest of interest faced by



                                                 11
               Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 3 of 13




Jefferies LLC (“Jefferies”) and Cowen and Company, LLC (“Cowen”, together with Jefferies

referred to as the “Placement Agents”), as well as the compensation to be received for their role in

the Transactions.

          5.    Thereafter, on August 5, 2020, Defendants filed supplemental disclosures with the

SEC in an additional definitive proxy statement to remedy the misleadingly incomplete Proxy and

moot Plaintiff’s Action (the “Supplemental Disclosures”), and thereby conferring a substantial,

common benefit on Amyris stockholders. The Supplemental Disclosures provided Amyris with

plainly material information that was required to be disclosed to prevent violations of federal

securities laws.

          6.    Armed with the Supplemental Disclosures, Amyris stockholders were able to fairly

understand the Loan Agreement Amendment and Offering, and so were able to cast a fully

informed vote at the August 14, 2020.

          7.    Plaintiff now amends his Complaint to seek an equitable assessment of attorneys’ fees

and expenses. The Supplemental Disclosures contained material information and were disclosed

as the result of Plaintiff’s litigation efforts. Therefore, Plaintiff and his counsel have conferred a

substantial benefit upon Amyris stockholders, entitling Plaintiff’s counsel to an award of fees and

expenses in an amount to be determined by the Court or the trier of fact in addition to

reimbursement for their actual out-of-pocket costs. Mills v. Elec. Auto-Lite Co., 396 U.S. 375, 396

(1970).

                                   JURISDICTION AND VENUE

          8.        This Court has original jurisdiction over this action pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff

alleges violations of Sections 14(a) and 20(a) of the Exchange Act.




                                                   11
            Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 4 of 13




       9.         The Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over all

other claims.

       10.        Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over the Defendants by this Court permissible

under traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman 764 F.2d 1309, 1305 (9th Cir. 1985). “[S]o long as a defendant has minimum

contacts with the United States, Section of the Act confers personal jurisdiction over the defendant

in any federal district court.” Id. At 1316.

       11.        Venue is proper in this District under Section 27 of the Exchange Act and 28

U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this District.

Indeed, Amyris common stock trades on Nasdaq GS, which is headquartered in this District

rendering venue in this District appropriate. See, e.g., United States v. Svoboda, 347 F.3d 471, 484

n.13 (2d Cir. 2003) (collecting cases).

                                               PARTIES

       12.        Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Amyris common stock.

       13.        Defendant Amyris is a Delaware corporation and maintains its principal

executive offices at 5885 Hollis Street, Suite 100, Emeryville, California 94608. Amyris’ common

stock is traded on the NASDAQ Global Select under the ticker symbol “AMRS.”




                                                  11
          Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 5 of 13




        14.      Defendant John Doerr is a director of the Company.

        15.      Defendant Geoffrey Duyk is a director of the Company.

        16.      Defendant Philip Eykerman is a director of the Company.

        17.      Defendant Christoph Goppelsroeder is a director of the Company.

        18.      Defendant Frank Kung is a director of the Company.

        19.      Defendant James McCann is a director of the Company.

        20.      Defendant John Melo is the Chief Executive Officer, President, and a director of

the Company.

        21.      Defendant Steve Mills is a director of the Company.

        22.      Defendant Carole Piwnica is a director of the Company.

        23.      Defendant Patrick Yang is a director of the Company.

        24.      Defendant Lisa Qi is a director of the Company.

        25.      The Defendants referred to in ¶¶ 14-24 are collectively referred to herein as the

“Individual Defendants” and/or the “Board”, and together with Amyris they are referred to herein

as the “Defendants.”

                                SUBSTANTIVE ALLEGATIONS

   I.         Background of the Company and the Transactions

        26.        Amyris is a biotechnology company headquartered in Emeryville, California.

Amyris’s products include ingredients for cosmetics, flavors, and fragrances. Amyris owns three

brands: Biossance and Pipette, for beauty and baby skincare, and Purecane, a sugar substitute. The

company went public on September 28, 2010.

        27.        On July 6, 2020, Amyris filed the deficient Proxy with the SEC in order to solicit

shareholder approval for the Transactions. Yet, the Proxy failed to state any reasons behind




                                                  11
           Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 6 of 13




management’s desire to engage in the Offering or reasons for allowing Foris’ to convert secured

indebtedness into equity in the Company – despite the dilution this causes for the Company’s

shareholders.

         28.        The deficiencies in the Proxy were of especially great concern to shareholders

considering that certain members of the Board stand to gain tremendous financial benefits unique

to themselves from the Transactions, and so had interests departing from the non-insider Board

members. In particular, Defendant Doerr indirectly owns all membership interests of Foris,

which holds an approximately 31.5% ownership interest in the Company. As a consequence of

the Transactions, Foris now has the option to convert Company indebtedness into common

stock at a substantial discount to its current market price. Likewise, Defendant Kung is

affiliated with Vivo Capital LLC, an accredited investor participating in the Offering that

beneficially holds a 6.4% ownership interest in the Company. As a result, two of the Individual

Defendants, holding a combined ownership interest of nearly 40%, will receive substantial

benefits as a result of the Transactions.

         29.        Moreover, the Transactions come in the midst of the COVD-19 Pandemic, at a

time when greater scrutiny of corporate disclosures is necessary in order to safeguard shareholder

interests in a volatile market. Concerningly, the Transactions will dilute the Company’s common

stock and lessen the value of the stock on a per share basis. Defendants omitted information for

shareholders to decide how to vote, including information as simple as the Company’s motivation

for engaging in the Transaction. For the following reasons, this information was material and its

disclosure provided the Company’s stockholders with a substantial, common benefit.

   II.         Plaintiff Acquired Material Information Omitted From The Proxy, Thereby
               Conferring A Substantial Benefit

         30.        According to the Supplemental Disclosures obtained by Plaintiff, the



                                                 11
          Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 7 of 13




Transactions were considered a means to satisfy certain obligations pursuant to outstanding debt

instruments, to support general corporate purposes, including working capital, and for potential

additional repayment of the Company’s outstanding debt obligations. Even this basic level of

disclosure, the very reasons for management’s decision to dilute the Company’s stock, was omitted

from the Proxy. The Supplemental Disclosures covered the background of the merger and several

other categories of material omissions, as identified below.

       31.     On August 5, 2020, the Company filed Supplemental Disclosures with the SEC,

after Plaintiff filed his Complaint, directly addressing the issues raised:

             SUPPLEMENTAL DISCLOSURE TO THE PROXY STATEMENT

       The disclosure in the Proxy Statement in the section titled “Questions and
       Answers” beginning on page 2, is hereby supplemented by adding the following
       disclosure:

       Why did the Company enter into the transactions underlying the proposals?

       Through the Offering and the Loan Agreement Amendment, the Company raised
       funds to satisfy certain obligations pursuant to outstanding debt instruments, to
       support general corporate purposes, including working capital, and finally for
       potential additional repayment of the Company’s outstanding debt obligations. The
       Offering and the Loan Agreement Amendment have been approved by the Pricing
       Committee and the Board, with the conversion of the shares of the Preferred Stock
       into shares of Common Stock being submitted for approval by the Company’s
       stockholders through the proposals set forth in the Proxy Statement.

       The disclosure in the Proxy Statement in the section titled “Proposal 1 —
        Approval of the issuance of shares of our common stock issuable upon exercise
       by Foris Ventures, LLC of its option to convert all or any portion of the
       secured indebtedness outstanding under the Amended and Restated Loan and
       Security Agreement dated October 28, 2019, as further amended on June 1,
       2020, into shares of our common stock, in accordance with Nasdaq Listing
       Standard Rule 5635(d)” beginning on page 7, and in the subsection titled “Loan
       Agreement Amendment” is hereby supplemented by adding the following
       disclosure:

       The Loan Agreement Amendment was reviewed and approved by our Board in
       compliance with our Related-Party Transactions Policy which, among other things,
       requires that any transaction with a related party must be reported under applicable



                                                  11
  Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 8 of 13




SEC rules (other than certain compensation related matters), and must be reviewed
and approved or ratified by the Audit Committee of our Board or another
independent body of our Board. For more information, please see subsection
“Interests of Certain Persons” on page 11 of the Proxy Statement.

The subsection titled “Background — A&R Loan Agreement,” beginning on page
7, is hereby supplemented by adding the following disclosure:

On June 2, 2020, the Pricing Committee, an independent committee appointed by
the Board and comprised of independent Board members Dr. Geoff Duyk and Mr.
Steven Mills, met to review certain transactions and related matters with Foris and
other purchasers. At this meeting, Mr. Melo, our Chief Executive Officer, outlined
for the Pricing Committee, among other things, the terms of new transactions with
Foris, including the Loan Amendment Agreement which was executed on June 1,
2020. Mr. Melo explained that (a) the price of Common Stock underlying the
Conversion Option, as set forth in the Loan Amendment Agreement, would be
equal to the per share price determined in connection with the Offering, (b) the
interest rate under the Loan Amendment Agreement would be 6% per annum
(reduced from 12%), and (c) no principal or interest payments would be due prior
to July 1, 2022, the maturity date under the new Loan Amendment Agreement. The
Pricing Committee asked questions regarding the terms of the Loan Amendment
Agreement, including regarding the amount of proceeds that the Company expected
to receive, the total outstanding indebtedness of the Company, whether such terms
were consistent with similar terms available from unaffiliated third parties, and
alternative sources of financing available to the Company. The Pricing Committee
then resolved to recommend that the Board approve and ratify the Loan
Amendment Agreement. The Board, excepting Mr. Doerr who participated solely
for purposes of satisfying quorum requirements, approved the Loan Agreement
Amendment by unanimous written consent on June 2, 2020.

The disclosure in the Proxy Statement in the section titled “Proposal 2 —
Approval of the issuance of shares of our common stock upon the conversion
of our Series E Convertible Preferred Stock issued in a private placement in
June 2020 (the “Offering”), in accordance with Nasdaq Listing Standard Rule
5635(d)” beginning on page 12, and in the subsection titled “Purchase
Agreements,” is hereby supplemented by adding the following disclosure:

On May 28, 2020, the Board authorized retention of the Placement Agents, and
authorized the creation of the Pricing Committee to approve the terms of the
Purchase Agreements and the securities to be issued pursuant thereto, including the
aggregate amount and price of such securities, the allocation between Common
Stock and Preferred Stock, and the terms upon which certain shares of Preferred
Stock may be converted into shares of Common Stock. The Board authorized the
Pricing Committee to determine the final terms of the Offering within the following
parameters: (i) the issuance of up to $175,000,000 worth of securities for a
minimum purchase price of $2.60 per underlying common share; or (ii) the issuance



                                        11
  Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 9 of 13




of up to $200,000,000 worth of securities for a minimum purchase price of $3.00
per underlying common share.

On June 1, 2020, we entered into a Purchase Agreement with Foris where Foris
agreed to purchase $20,000,000 of Preferred Stock, representing a proportional
investment by Foris in anticipation of the Offering, in accordance with the pricing
terms for the Offering as determined by the Pricing Committee.

On June 2, 2020, the Pricing Committee resolved to conduct the Offering such that
the Company could sell up to $200,000,000 worth of securities for a purchase price
of $3.00 per underlying common share. The Pricing Committee also reviewed the
Foris Purchase Agreement and recommended that the Board approve and ratify the
Foris Purchase Agreement. The Pricing Committee also approved the filing of the
Proxy Statement in connection with the Stockholder Approvals. On June 2, 2020,
by unanimous written consent (with Mr. Doerr participating solely for the purpose
of satisfying quorum requirements), the Foris Purchase Agreement was thereafter
approved and ratified, in compliance with our Related-Party Transactions Policy
which, among other things, requires that any transaction with a related party that
must be reported under applicable SEC rules (other than certain compensation
related matters), and must be reviewed and approved or ratified by the Audit
Committee of our Board or by another independent body of our Board. For more
information, please see subsection “Interests of Certain Persons” on page 11 of the
Proxy Statement.

The Purchase Price was determined by negotiations between us and the purchasers
based on a number of factors, including information about our industry, our
business and risk profile, our prospects for future earnings, an assessment of our
management, the general condition of the securities markets at the time of the sale,
and recent market prices of, and demand for, our stock and that of comparable
companies at a negotiated 12% discount to the market price of our Common Stock
calculated based on the VWAPs of our Common Stock from May 8, 2020 to May
29, 2020.

Each of Jefferies LLC and Cowen and Company, LLC served as joint lead
placement agents and Oppenheimer & Co. Inc. served as a co-placement agent
(collectively, the “Placement Agents”) with respect to the Offering, and we paid an
aggregate of $9 million in fees in connection therewith corresponding to 6% of the
gross proceeds of the Offering, except with respect to the Shares purchased by
Affiliated Investors. H.C. Wainwright & Co. (“HCW”) provided advisory services
to the Company with respect to alternatives to the Offering, including a
restructuring of the Company’s debt instruments, and we paid $200,000 in fees in
connection therewith.

The Company and Affiliated Investors had no prior relationship with the Placement
Agents or HCW, except that, in the past three years, (i) Oppenheimer & Co. Inc.
acted as placement agent in connection with the issuance of (a) warrants to purchase



                                        11
         Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 10 of 13




       up to an aggregate of 3,616,174 shares of our common stock in April 2018, and (b)
       $60 million in aggregate principal amount of senior convertible notes in December
       2018, and we paid fees of approximately $0.5 million and $3.1 million,
       respectively, in connection with these transactions; and (ii) Rodman & Renshaw, a
       unit of HCW, acted as placement agent for the registered direct offering and the
       private placement of $95 million of our convertible preferred stock in May 2017
       and we paid approximately $0.5 million in fees in connection therewith. In addition,
       we paid Oppenheimer & Co. Inc. fees of (a) an aggregate of $1 million in 2019,
       allocated to certain transactions (forbearance agreement with the holders of our
       2015 Rule 144A Note; private placement of shares of our common stock and
       warrants to purchase shares of our common stock in April 2019; and the exchange,
       in May 2019, of the senior convertible notes issued in December 2018), and (b)
       $100,000 in 2020, for advisory services provided since November 2019.

       This Supplement should be read in conjunction with the Proxy Statement. Except
       as specifically amended by this Supplement, all information in the Proxy Statement
       remains unchanged. If you have already submitted a proxy and do not wish to
       change your vote, you need not take any further action. If you would like to change
       or revoke your prior vote on any proposal, please refer to the Proxy Statement for
       instructions on how to do so.

       32.     Armed with the Supplemental Disclosures, Amyris stockholders were able to fairly

understand the Loan Agreement Amendment and Offering and cast a fully informed vote at the

August 14, 2020 stockholder vote. Therefore, under the common benefit doctrine, Plaintiff’s

counsel is entitled to attorneys’ fees and expenses. Mills v. Elec. Auto-Lite Co., 396 U.S. 375, 396

(1970); accord In re Xoom Corp. Stockholder Litig., No. 11263-VCG, 2016 Del. Ch. LEXIS 117,

at *10 (Del. Ch. Aug. 4, 2016).

       33.     The information Plaintiff acquired was indeed material to the vote, and so its

disclosure created a benefit shared for all similarly situated stockholders. For example, the Proxy

failed to disclose information concerning the Pricing Committee, which unilaterally decided at

what price parties to the Transaction could acquire Company stock. The Pricing Committee arrived

at a price below market value, and below what ordinary stockholders are able to purchase it for,

and so the information concerning their process and conflicts was important for shareholders.

       34.     Likewise, the Supplemental Disclosures provided the terms of the Offering and the



                                                11
           Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 11 of 13




Board’s process for deciding on the terms of that Offering, including what alternative sources of

financing they considered and whether they evaluated it to comparable transactions. This provided

shareholders with insight into the structure and process of the Transactions which had previously

been omitted, contrary to the purposes of the securities laws.

          35.      Previously, the Proxy also failed to disclose the Placing Agents compensation in

connection with the Transactions and the terms of their engagements, including: (i) the amount of

compensation the financial advisors have received or will receive in connection with their

engagements; (ii) whether the they performed past services for any parties to the Transactions or

their affiliates; (iii) the timing and nature of such services; and (iv) the amount of compensation

received by the Placing Agents for providing such services, which as described above was now

fully disclosed.

          36.   In other words, Plaintiff’s litigation efforts “provide[d] a necessary supplement to

Commission action[,]” which was the very reason the Supreme Court held stockholders have a

private right of action under Section 14(a). J. I. Case Co. v. Borak, 377 U.S. 426, 432 (1964)

(noting that the SEC examines thousands of “proxy statements annually and each of them must

necessarily be expedited. Time does not permit an independent examination of the facts set out in

the proxy material.”).

                                             COUNT I

  (Against All Defendants for an Equitable Assessment of Attorneys’ Fees and Expenses)

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   Plaintiff filed a meritorious lawsuit, which sought information material to Amyris’

informed Shareholder Vote.




                                                 11
            Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 12 of 13




          39.     As a result of and in order to address Plaintiff’s action, the Company provided the

information sought by Plaintiff and material to the Shareholder Vote, on August 5, 2020, as set

forth in the Supplemental Disclosures. Therefore, Plaintiff has conferred a substantial benefit to

the Company’s shareholders.

          40.     To date, Plaintiff’s counsel has not received any fees for the benefit provided to

Amyris’ shareholders. Nor has counsel been reimbursed for their out-of-pocket expenses relating

to securing the benefit.

          41.     Accordingly, Plaintiff’s counsel is entitled to a fee in an amount to be determined

by the Court or the trier of fact in addition to reimbursement for their actual out-of-pocket costs.

The Individual Defendants and Amyris should pay Plaintiff’s counsels’ fees and reimburse their

out-of-pocket expenses because it was, in the first instance, the Individual Defendants’ duties and

obligations to disclose all material information to Amyris’ shareholders.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for judgment and relief as follows:

          A.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          B.      Granting such other and further equitable relief as this Court may deem just and

proper.

                                            JURY DEMAND

          Plaintiff demands a trial by jury on all issues so triable.




                                                    11
        Case 1:20-cv-06077-LJL Document 3 Filed 09/08/20 Page 13 of 13




Dated: September 8, 2020               MONTEVERDE & ASSOCIATES PC
                                       /s/ Juan E. Monteverde
                                       Juan E. Monteverde (JM-8169)
                                       The Empire State Building
                                       350 Fifth Avenue, Suite 4405
                                       New York, NY 10118
                                       Tel: (212) 971-1341
                                       Fax: (212) 202-7880
                                       Email: jmonteverde@monteverdelaw.com

                                       Attorneys for Plaintiff




                                      11
